Name: 85/412/EEC: Commission Decision of 23 July 1985 approving a modification to the programme for the cotton sector in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  production;  Europe
 Date Published: 1985-08-28

 Avis juridique important|31985D041285/412/EEC: Commission Decision of 23 July 1985 approving a modification to the programme for the cotton sector in Greece (Only the Greek text is authentic) Official Journal L 229 , 28/08/1985 P. 0019 - 0019*****COMMISSION DECISION of 23 July 1985 approving a modification to the programme for the cotton sector in Greece (Only the Greek text is authentic) (85/412/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 389/82 of 15 February 1982 on producer groups and associations thereof in the cotton sector (1), and in particular Article 8 (1) thereof, Whereas on 8 March 1985 the Greek Government forwarded a modification to the programme for the cotton sector, which was approved by Commission Decision of 7 March 1983 (2); Whereas this modification relates to the updating of the programme as regards mechanized harvesting equipment and storage and ginning facilities for cotton; Whereas the modified programme includes all the information justifying the modification, as referred to in Article 6 (2) of Regulation (EEC) No 389/82; whereas it meets the objectives and conditions of the said Regulation; Whereas the programme's estimates for aid from the European Agricultural Guidance and Guarantee Fund are within the estimated cost referred to in Article 10 (4) of Regulation (EEC) No 389/82; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification of the programme for the cotton sector, forwarded by the Greek Government on 8 March 1985, in accordance with Regulation (EEC) No 389/82, is hereby approved. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 23 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 12. 1982, p. 1. (2) OJ No L 66, 12. 3. 1983, p. 18.